Title: From John Adams to John Quincy Adams, 31 December 1817
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Dec. 31 1817

Your favour of the 21 has excited my Sympathies, visible and irascible.
I never had the Shadow of a Shade of doubt that you was my legigtimate Son. But if I had been afflicted with Jealousy, the frank confession in your Letter of your impatience with Barrel would have cured me. For never were two Peas parching in the Same fire more alike.
This however is no laughing Matter. If there is any Thing Serious in this World, the Selfishness of our Countrymen is not only Serious but melancholly, foreboding ravages of Ambition and Avarice which never were exceeded on this Selfish Globe. You have seen much of it. I have seen more.
When Massachusetts in 1775 organised an Army my Friend Dr Joseph Warren was appointed Chairman of a Committee to examine the Pretensions of Candidates for Commissions. Of Course all Applications were made to him. He said, that till then, he had no Idea of the interrested Character of his Countrymen.
I had the Misfortune, to be appointed Chairman of the first Board of War, instituted by Congress. Of Course all Applications for Commissions in the Army and Employment in the War for 15 or 18 months were referred to me.
I Sat with Sad Civility and read, and often with more excruciating Civility heard the dolorous Representations of Misfortunes, Distresses, Wants of Wives and Children, of aged and helpless Fathers and Mothers of Idiot or mad Brothers and Sisters; of Services Sacrifices, of Wounds and Sickness of Skill Ingenuity Experience Talents Virtues and Merits and all this Some times from the most worthless of Mankind. Though it was a duty to read and hear, it was Sometimes very difficult for Patience to bear, though armed with Stoical Phylosophy.
It would require Sheets of Paper to describe the Sturdy Begary with which I was assaulted in Franc Holland and England while I was a Public Minister in Europe: and you must have as long a Catalogue in your Budjet.
Even when I was Vice President, I could not escape importunate Solicitations but as I had no Share in any executive Authority, I could only refer the clamorous Claimants to the heads of Departments
But when I was President my Patience was So often and So Severely tried that it was Sometimes found Wanting. The Meanness and the Effrontery of many in the highest Ranks from whom I least expected it, diminished my Esteem for human Nature. The Strongest invective that Quincy ever uttered against Sturdy Begars had been richly merited by many of the most respectable Men of his own Party. Quincy was born with thre or four Silver Spoons in his mouth, and may consistently exult in his Independence. But it is with a very ill grace that many of the leading Men of his own Faction boast of their disinterest and especially of their Contempt of Public Office or Office Seekers. If Quincy had compared Some of his cordial Friends and admired Patrons to Sharks or Panthers I could have pardoned the Hyperbola.
Since the distemper in our Nation is so general, and so certainly incurable. What is the Duty of Men in Authority and intrusted with Power?
It is to be perfectly disinterested themselves. To hear every Claim, with unconquerable patiene, weigh it with cool deliberation, decide with inflexible Integrity, and trust Providence the Ultimate Protector of Right.
With Compliments of the Season and congratulation on the delightfull Weather I am your affectionate Father
John Adams
January 2nd 1818 I have in a separate Letter acknowledged the Receipt of your Check on the Branch Bank.J. A.